     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Krista J. Nielson, Esq.
 3   Nevada Bar No. 10698
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     Attorneys for Plaintiff, U.S. Bank National Association, as Trustee for the C-BASS Mortgage
 6   Loan Asset-Backed Certificates, Series 2006-CB6
 7
                                    UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9
     U.S. BANK NATIONAL ASSOCIATION, AS                  Case No.: 2:17-cv-02220-JCM-CWH
10   TRUSTEE FOR THE C-BASS MORTGAGE
     LOAN ASSET-BACKED CERTIFICATES,
11   SERIES 2006-CB6,                                    STIPULATION AND ORDER OF FINAL
                                                         JUDGMENT CONFIRMING
12                    Plaintiff,                         EXISTENCE AND VALIDITY OF DEED
                                                         OF TRUST
13             vs.
14   CHRISTINE M. DEBUFF; THE
     GREENBRIAR TOWNHOUSE OWNER’S
15   ASSOCIATION, INC.; HOMEOWNER
     ASSOCIATION SERVICES, INC.,
16
                      Defendants.
17
18          U.S. Bank National Association, as Trustee for the C-BASS Mortgage Loan Asset-
19   Backed Certificates, Series 2006-CB6 (“U.S. Bank”); Christine M. Debuff (“DeBuff”); and The
20   Greenbriar Townhouse Owner’s Association, Inc. (the “HOA”), through their counsel of record,
21   stipulate as follows:
22        1.         This matter relates to real property located at 267 Pecos Way, Las Vegas, Nevada
23   89121 (the “Property”). The Property is more specifically described as:
24          LOT 95 IN BLOCK 14 OF GREENBRIAR TOWNHOUSES UNIT NO. 6 AS
25          SHOWN BY MAP THEREOF ON FILE IN BOOK 12 OF PLATS, PAGE 84 IN
            THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
26          NEVADA.
27
28



                                                 Page 1 of 3
 1         2.     The Deed of Trust that encumbers the Property was recorded on April 3, 2006, as
 2   Document Number 20060403-0001734, in the Official Records of Clark County, Nevada (the
 3   “Deed of Trust”).
 4         3.     U.S. Bank is the current beneficiary of the Deed of Trust.
 5         4.     On March 10, 2015, DeBuff recorded a Foreclosure Deed Upon Sale as Instrument
 6   Number 20150310-0003492 (the “Foreclosure Deed”), which reflected that DeBuff acquired the
 7   Property for the sum of $13,900 (the “HOA Sale”).
 8         5.     DeBuff has not transferred her interest in the Property and is still the title holder of
 9   record.
10         6.     On August 21, 2017, U.S. Bank initiated a quiet title action against DeBuff and the
11   HOA in the United States District Court, District of Nevada, Case No. 2:17-cv-02220 (the “Quiet
12   Title Action”).
13         7.     Plaintiffs, DeBuff and the HOA have entered a settlement agreement in which they
14   have settled all claims between them in this case. This Stipulation and Order applies to the
15   matters addressed in this particular case only and has no relevance to any other matter.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                 Page 2 of 3
 1        8.      The Deed of Trust survived and was not extinguished in any capacity by the HOA
 2   Sale. The Deed of Trust remains a valid encumbrance against the Property following the
 3   recording of the Foreclosure Deed, and DeBuff’s interest in the Property is subject to the Deed of
 4   Trust.
 5   Dated: this 17th day of June, 2019.                Dated: this 17th day of June, 2019.
 6   WRIGHT, FINLAY & ZAK, LLP                          LEACH KERN GRUCHOW ANDERSON
                                                        SONG
 7
 8   /s/ Krista J. Nielson, Esq.                        /s/ Ryan D. Hastings, Esq.
     R. Samuel Ehlers, Esq.                             Ryan D. Hastings, Esq.
 9   Nevada Bar No. 9313                                Nevada Bar No. 12394
     Krista J. Nielson, Esq.                            2525 Box Canyon Drive
10
     Nevada Bar No. 10698                               Las Vegas, NV 89128
11   7785 W. Sahara Ave., Suite 200                     Attorneys for Defendant, Greenbriar
     Las Vegas, NV 89117                                Townhouse Owners’ Association
12   Attorneys for Plaintiffs, U.S. Bank National
     Association, as Trustee for the C-BASS
13
     Mortgage Loan Asset-Backed Certificates,
14   Series 2006-CB6 Association

15   Dated: this 17th day of June, 2019.
16
     /s/ Wolfe Thompson, Esq.
17
     Wolfe Thompson, Esq.
18   Nevada Bar No. 6463
     6785 S. Eastern Avenue, Suite 4
19   Las Vegas, NV 89119
20   Attorneys for Christine M. DeBuff

21
                                                         IT IS SO ORDERED:
22
                                                         ___________________________________
23                                                       UNITED STATES DISTRICT JUDGE
24                                                               June 20, 2019
                                                         DATED: ___________________________
25
26
27
28



                                                Page 3 of 3
